Citation Nr: 0109506	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-22 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for mechanical back 
pain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for torn medial 
meniscus, status post partial medial meniscectomy, left knee, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for torn medial 
meniscus, right knee, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased rating for upper back and 
neck pain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1990 to 
March 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that rating decision, the RO 
confirmed and continued the ratings for the following 
disabilities: mechanical back pain (20 percent disabling); 
torn medial meniscus, status post partial medial 
meniscectomy, left knee (20 percent disabling); torn medial 
meniscus, right knee (10 percent disabling); upper back and 
neck pain (10 percent disabling).

The appellant submitted a claim for a total rating based on 
individual unemployability through his Congressman in June 
2000.  Since this issue has not been developed by the RO, it 
is referred to the RO for appropriate action.  This issue is 
not inextricably intertwined with the issues on appeal.  
Kellar v. Brown, 6 Vet. App. 157 (1994).



FINDINGS OF FACT

1.  Mechanical back pain is currently manifested by painful, 
limited movement but not to the extent that there is marked 
limitation of forward bending in standing position or loss of 
lateral motion with any changes demonstrated on X-ray 
examination.

2.  Torn medial meniscus, status post partial medial 
meniscectomy, left knee is currently manifested by painful 
motion and a noncompensable limitation in flexion, but severe 
recurrent subluxation or lateral instability has not been 
demonstrated.

3.  Torn medial meniscus, right knee is currently manifested 
by painful motion and a noncompensable limitation in flexion, 
but severe recurrent subluxation or lateral instability has 
not been demonstrated.

4.  Upper back and neck pain is currently manifested by a 
mild loss of range of motion in the cervical spine due to 
painful motion.


CONCLUSIONS OF LAW

1.  Mechanical back pain is no more than 20 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5295 (2000).

2.  Torn medial meniscus, status post partial medial 
meniscectomy, left knee, is no more than 20 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5299-5257 (2000).

3.  Torn medial meniscus, right knee, is no more than 20 
percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5257 (2000).

4.  Upper back and neck pain is no more than 10 percent 
disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5290 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is in effect for: mechanical back pain (20 
percent disabling); torn medial meniscus, status post partial 
medial meniscectomy, left knee (20 percent disabling); torn 
medial meniscus, right knee (20 percent disabling); upper 
back and neck pain (10 percent disabling).  The appellant 
contends that higher evaluations are warranted for these 
disabilities.  

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and 
Supplemental Statement of the Case during the pendency of 
this appeal, the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claims for increased ratings.  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, in fact, it appears 
that all evidence identified by the appellant relative to 
these claims has been obtained and associated with the claims 
folder.  Records from VA Medical Centers in Montgomery, 
Birmingham, Tuskeegee and Mobile were requested an associated 
with the claims folder.  Service medical records are of 
record.  Private medical evidence from Jackson Hospital and 
Vaughan Evergreen Medical Center are in evidence.  VA 
examinations were conducted in June 1998, April 1999 and June 
2000, and copies of the reports associated with the file.  A 
hearing was conducted before the RO in November 1999 and a 
transcript associated with the claims folder.  At the time of 
the hearing, the appellant was informed of the evidence 
needed to support his claim and the duty to suggest evidence 
pursuant to 38 C.F.R. § 3.103 (2000) was met.  Furthermore, 
there is no indication from the appellant or the 
representative that there is outstanding evidence which would 
be relevant to this claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.

Lay testimony is competent when it regards the observable 
features or symptoms of injury or illness, but may not be 
relied upon for establishing a medical diagnosis.  Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The Board has also considered the application of 38 C.F.R. 
§§ 4.40 and 4.45 when rating these disabilities.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.  We note however, that 
the Court has established that the DeLuca provisions are 
applicable to limitation of motion.  Johnston v. Brown, 10 
Vet. App. 80 (1997).

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Vaughan Evergreen Medical Center emergency room records 
documented a complaint of muscle spasms in March 1998.  He 
had pain on palpation of the lumbosacral spine and he could 
not lift his legs at all.  His neurological system was 
intact.  He was sent home to see the VA physician the next 
day.  March 1998 VA Medical Center records revealed that the 
appellant reported back and leg spasms.  An acute 
exacerbation of chronic low back pain was diagnosed.  On 
orthopedic examination the straight leg raising test was 
negative bilaterally.  There was no paravertebral muscle 
spasm.  Sensory examination was intact to fine touch.  Motor 
examination revealed 4/5 strength throughout with poor 
effort.  X-ray examinations were normal.

VA Medical Center records from April 1998 documented 
complaints of knee discomfort and back pain.  Degenerative 
joint disease of multiple joints was indicated.

VA examinations were conducted in June 1998.  In the joints 
examination, the appellant reported intermittent pain and 
swelling in both knees.  The pain was made worse by climbing 
stairs or hills.  He had stiffness in the morning.  Both 
knees gave way at times.  He used a brace on both knees.  He 
used a walking stick mainly because of knee pain but also 
because of back pain.  There was no tenderness, no deformity 
and no edema upon physical examination of both knees.  
Stability in both knees was good and there was no heat.  In 
the right and left knees, extension was to 0 degrees and 
flexion to 135 degrees.  The appellant stated that he could 
not further flex his knees because of pain.  X-ray 
examination of both knees was normal.  The diagnosis of 
internal derangement of the left knee, status post 
arthroscopic surgery and chronic pain in both knees, status 
post remote injury was made.  Functional loss due to pain in 
both knees was significant.

In the June 1998 spine examination, the appellant reported 
chronic, daily back pain.  There was no radiation into the 
extremities.  The pain was made worse by prolonged sitting.  
He used a TENS unit in the past, used pain medication and 
wore a lumbar back support corset.  He also reported neck 
pain and sometimes used a cervical collar.  The neck pain was 
made worse with flexion.  He had no problem with his upper 
back except for radiation of the neck pain into the right 
scapula area.  Examination of the neck revealed no deformity.  
The neck musculature was within normal limits.  Cervical 
spine flexion was to 32 degrees because of pain; extension 
was limited to 38 degrees because of pain; lateral flexion to 
the right was limited to 30 degrees because of pain; lateral 
flexion to the left was limited to 35 degrees because of 
pain; rotation to the right was limited to 40 degrees and to 
the left to 36 degrees because of pain.  Examination of the 
spine revealed no deformity, but percussion and palpation 
over the lumbar area and the paralumbar areas on both sides 
were painful.  The appellant also complained of pain while 
going through the various ranges of motion.  No definite 
muscle spasm was detected.  The range of motion of the lumbar 
spine in all directions was limited because of pain.  Flexion 
was limited to 100 degrees; extension to 23 degrees; lateral 
flexion to the right and left to 13 degrees; right rotation 
to 23 degrees; and left rotation to 25 degrees.  He had 
difficulty standing erect.  He stood with his knees flexed 
and leaning forward from the waist.  His gait was slightly 
wide and he walked with a walking stick.  Deep tendon 
reflexes were normal.  There was no detectable loss of 
strength in the upper extremities.  There was decreased pain 
sensation in the ring and middle fingers of the right hand.  
There was no loss of pain or touch sensation in the lower 
extremities, except some loss of pain sensation on the medial 
aspect of the right lower leg.  Deep tendon reflexes were 
normal in the upper and lower extremities.  Straight leg 
raising testing was normal.  He stood on his toes with some 
difficulty and stated he was unable to stand on his heels.  
X-ray examination of the cervical and lumbar spines was 
normal.  There was no electrophysiological evidence of 
cervical radiculopathy.  Chronic low back pain and neck pain 
status post remote injury were diagnosed.  The examiner 
opined that the functional loss due to pain in the neck and 
low back was significant.

The appellant was involved in a motor vehicle accident in 
October 1998.  He was first seen at Jackson Hospital 
complaining of neck, back, chest and right shoulder pain.  X-
ray examination of the lumbar spine and cervical spine were 
normal.  He denied a history of joint or back disease.  The 
examination of his musculoskeletal system was normal.  
Sensory and motor examination was intact.  Deep tendon 
reflexes were 2+ and equal bilaterally.  The diagnoses were 
back and neck pain.  He was then seen at the VA Medical 
Center.  X-ray examination of the thoracic spine demonstrated 
mild osteopenia and no bone deformity.  X-ray examination of 
the cervical spine was normal.  He was seen in November 1998 
and complained of back pain.  On examination there was no 
tenderness in his back.  Movement was decreased due to pain.  
Deep tendon reflexes were 1+ in both legs.  In December 1998, 
he exhibited full range of motion in the lumbosacral spine.  
There were no motor or sensory defects, no atrophy, and no 
spasm.  His deep tendon reflexes were equal.  Examination of 
both knees revealed no effusion, negative anterior and 
posterior drawer signs.  He had full range of motion and no 
acute or chronic trauma was identified. 

A VA examination was conducted in April 1999.  No medical 
records were available and the history was provided by the 
appellant.  The appellant complained of knee pain.  He wore 
knee braces.  His knees hurt whenever he stood for too long 
or walked too far, or used stairs.  Any kind of twisting also 
hurt.  He had a long history of low back pain.  His back hurt 
whenever he stood or bent for too long.  He had been to the 
pain clinic, used a TENS unit and a back brace.  On 
examination he had a solid, muscular build from the neck down 
to the lower extremities.  Straight leg raising was negative 
in both lower extremities.  Deep tendon reflexes were present 
but sluggish.  Babinski and plantar ankle clonus reflexes 
were absent.  Knee flexion was from 0 to 130 degrees.  Medial 
and lateral stability was normal and Lachman's, MacMurray's, 
and drawer tests were negative.  The patellofemoral test was 
positive.  There was no swelling in the popliteal fossa.  
Forward flexion in the cervical spine was normal.  Extension 
was to 15 degrees, lateral bending to 40 degrees, and 
rotation to 45 degrees, which was within normal limits.  On 
the right side of the neck the paraspinals showed mild 
tenderness but no spasm.  There was no pain radiation.  In 
the lumbar area, the appellant kept the area tight with 
lumbar reversal.  Lateral movements were possible to 10 
degrees and forward flexion was to 90 degrees.  Extension was 
to 10 degrees and the appellant complained of pain, but it 
was just localized.  There was no deformity in the thoracic 
spine.  Diagnoses were as follows: status post bilateral knee 
patellofemoral syndrome; left knee status post arthroscopic 
surgery with moderate functional impairment; chronic low back 
pain, mechanical type with moderate to moderately significant 
functional impairment.  He was able to sit, stand, walk, 
bathe and dress by himself albeit slowly.

The appellant testified before the RO in November 1999.  The 
appellant testified that stooping and bending bothered his 
back and that he could not reach his knees without being in a 
lot more pain.  He had pain all of the time.  He had muscle 
spasms in his back that came about every week or if he got in 
a position where he could not get a good grip to get up, like 
after a bath.  He used different pain medications and 
athletic rub ointment for all of his joints on a daily basis.  
He also used a TENS unit.  He was unable to walk without a 
cane.  In the four months prior to his testimony he had more 
pain.  He had to have somebody in the house to help him 
straighten up.  His knees swelled up a lot and he was still 
falling even after surgery.  His left knee swelled more that 
the right, but they both ached.  He had surgery on his left 
knee and was waiting for surgery on his right knee.  He was 
using knee braces and they helped.  His neck caught and gave 
him pain.  He has to be careful about the position he slept 
in or he had neck pain.

A VA examination was conducted in January 2000 by the same 
examiner who had conducted the April 1999 VA examination.  
The appellant was not bedridden and was able to walk in the 
house.  He was using a wheelchair and a straight cane.  He 
was most bothered by joint pains and his deconditioning.  On 
physical examination there was no edema in the lower 
extremities.  Vascularity and muscle tone was present.  
Reflexes were diffusely diminished.  Babinski's, plantar and 
ankle clonus reflexes were absent.  Right knee flexion was 
possible bilaterally, done very slowly, with coarse 
crepitation of 1+ from 0-90 degrees.  Beyond this range he 
complained of pain diffusely in the knee area.  The pain 
could not be localized to one particular site.  
Patellofemoral syndrome and chondromalacia patella findings 
were made on the right.  Generalized deconditioning weakness 
was noted on the right lower extremity.  Left knee flexion 
was 0-90 degrees.  The medial, lateral stability, anterior 
and posterior stability was normal.  The best tests for 
ligament laxity that could be performed with the appellant's 
pain tolerance were negative.  There was diffuse arthralgia-
like symptoms and coarse crepitation.  Chondromalacia patella 
and patellofemoral tests were positive in the mild-moderate 
range.  Any test for laxity, pressure applied in the medial 
compartment area especially the medial joint line was mild-
moderately tender.  There was no clinically significant genu 
valgus or varus.  Pain-associated weakness was noted but no 
true paresis.  The calves measured equal bilaterally.  The 
muscles revealed no fasciculations and there was no localized 
tenderness.  Sensory motor findings were normal from C5-T1.  
He was able to sit and to stand up with one-to-one 
assistance.  He walked with a straight cane with a forward 
bend stooping posture with his knees bent to about 5-10 
degrees, with bilateral mild to moderate limping and listing, 
more towards the right side.  Bilateral knee chondromalacia 
patella and patellofemoral syndrome were diagnosed with 
moderately significant functional impairment.

A VA examination was conducted in January 2000 focusing on 
the appellant's spine.  The appellant wore a TENS unit, back 
corset and had been to physical therapy.  When the appellant 
had back pain he became stiff.  He was not active at home and 
usually just sat.  He walked for short distances with a cane.  
Any kind of neck movement, sudden twisting or any kind of 
sudden thrust hurt his neck.  There was no evidence of 
torticollis or any significant rigidity.  There were no 
significant complaints regarding the thoracic spine except 
for muscle strain-type pain.  In the sitting position the 
cervical spine revealed just mild paraspinal tightness.  
Flexion was to 30 degrees, extension to 25 degrees.  The 
appellant complained of a diffuse-type pain but no pain 
radiated to any of the extremities.  Lateral movement was to 
30 degrees.  Rotation was to 30 degrees but the appellant 
complained of diffuse chest tightness in the paraspinal area.  
There was no other cervical spine deformity.  There was no 
thoracic spine deformity.  Mild lumbar curve reversal was 
noted.  Forward flexion was to 80 degrees.  Lateral bending 
was to 15 degrees.  Rotation was to 20 degrees and the 
appellant complained of a diffuse ache without any pain 
radiation into the lower extremities.  Sensory findings were 
present and no pathological reflexes were noted throughout 
the spine.  Chronic recurrent low back pain, myofascial pain 
syndrome with moderately significant functional impairment 
was diagnosed.  Cervical myofascial pain syndrome with 
moderate-moderately significant function impairment was 
diagnosed.


Mechanical back pain.

A 20 percent evaluation is currently in effect for mechanical 
back pain.  This disability has been evaluated as for 
lumbosacral strain.  Lumbosacral strain manifested by severe 
disability; with listing of whole spine to opposite side, 
positive Goldthwaite's sign; marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, is assigned a 40 percent rating.  Lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, is 
assigned a 20 percent rating.  Lumbosacral strain with 
characteristic pain on motion is assigned a 10 percent 
rating.  With slight subjective symptoms only, a 0 percent 
rating is warranted.  38 C.F.R. § 4.71a; Diagnostic Code 5295 
(2000).  

We have also considered whether a higher evaluation could be 
assigned under another applicable Diagnostic Code.  Severe 
limitation of motion of the lumbar spine is assigned a 40 
percent rating.  Moderate limitation of motion of the lumbar 
spine is assigned a 20 percent rating.  Slight limitation of 
motion of the lumbar spine is assigned a 10 percent rating.  
38 C.F.R. § 4.71a; Diagnostic Code 5292 (2000).  In the 
absence of evidence of ankylosis, degenerative disc disease, 
or degenerative joint disease on X-ray, no other Diagnostic 
Codes are applicable.

The preponderance of the evidence is against a higher 
evaluation for mechanical back pain.  The appellant's back 
disability has not been described as severe, rather at most 
it has been described as causing significant functional loss.  
No competent examiner has described listing of whole spine to 
opposite side or a positive Goldthwaite's sign.  Examiners 
have reported forward bending from 80 through 100 degrees 
which is not indicative of a marked limitation of forward 
bending in the standing position.  We note also that these 
findings considered where pain limited motion and are 
therefore a reflection of the functional limitations imposed 
by this disability, however the findings do not approximate 
the higher evaluation.  Loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion is not in evidence.  Rather, the appellant still has 
significant remaining lateral motion in his spine even 
considering the functional limitation imposed by pain.  On 
objective examination his loss of range of motion in the 
lumbar spine has not been severe.  He has significant 
remaining range of motion in the lumbar spine even 
considering the functional limitation imposed by pain in 
every direction.  Although there are findings of less 
movement that normal, some weakened movement and reports of 
excess fatigability, there is no competent evidence that this 
limits range of motion to the extent that the functional 
impairment approximates the higher evaluation.  The Board is 
also persuaded by the fact that repeated X-ray examination of 
his lumbar spine throughout this appeal period have been 
normal.  We have also considered that after the motor vehicle 
accident in October 1998 his examination was normal and two 
months later he exhibited full range of motion in the lumbar 
spine.  The disability picture does not approximate that 
which is contemplated for the higher evaluation and the 
preponderance of the evidence is against the claim.


Torn medial meniscus, status post partial medial 
meniscectomy, left knee.
Torn medial meniscus, right knee.

A 20 percent evaluation is currently in effect for the left 
knee and the right knee disabilities separately.  The left 
knee disability has been evaluated by analogy to other 
impairments of the knee.  The right knee has been evaluated 
under this Diagnostic Code as well.  For severe recurrent 
subluxation or lateral instability, a 30 percent rating is 
warranted.  For moderate recurrent subluxation or lateral 
instability, a 20 percent rating is warranted.  For slight 
recurrent subluxation or lateral instability, a 10 percent 
rating is warranted.  38 C.F.R. § 4.71a; Diagnostic Code 5257 
(2000).

The Board has also considered whether other Diagnostic Codes 
are applicable and might entitle the appellant to a higher 
evaluation.  Flexion of the leg limited to 15 degrees is 
given a 30 percent evaluation; flexion limited to 30 degrees 
warrants a 20 percent evaluation; flexion limited to 45 
degrees warrants a 10 percent evaluation; and a 
noncompensable evaluation is assigned for flexion limited to 
60 degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5260 (2000).  
Extension of the leg limited to 45 degrees is assigned a 50 
percent evaluation.  Extension limited to 30 degrees is 
assigned a 40 percent evaluation.  Extension limited to 20 
degrees is assigned a 30 percent evaluation.  Extension 
limited to 15 degrees is assigned a 20 percent evaluation.  
Extension limited to 10 degrees is assigned a 10 percent 
evaluation.  When extension is limited to 5 degrees, a 
noncompensable evaluation is assigned.  38 C.F.R. § 4.71a; 
Diagnostic Code 5261 (2000).  Consideration under the 
Diagnostic Codes for rating disabilities associated with 
semilunar cartilage would not afford the appellant a higher 
evaluation.  See, 38 C.F.R. § 4.71a; Diagnostic Codes 5258, 
5259 (2000).

The preponderance of the evidence is against a higher 
evaluation for the left knee.  Severe recurrent subluxation 
or lateral instability was not demonstrated on objective 
examination.  Repeated examinations that assessed ligament 
laxity did not reveal a severe impairment.  The Board has 
considered that the appellant uses a knee brace and has 
complained of his knee giving out, but on objective 
examination severe subluxation or lateral instability was not 
demonstrated, and this finding is afforded more probative 
value than the appellant's reports.  The diagnostic criteria 
for limitations in flexion or extension do not afford the 
appellant a higher evaluation even after consideration of the 
functional limitation imposed by pain.  Pain does not limit 
range of motion to a degree that would approximate an 
evaluation higher than that which has been assigned.  
Weakness has not been shown to limit range of motion and no 
other functional impairment that limits motion has been 
shown.  The preponderance of the evidence is against a higher 
evaluation since the medical evidence developed immediately 
prior to and during the appeal period does not document 
findings that would support a higher evaluation.

The preponderance of the evidence is against a higher 
evaluation for the right knee disability.  Severe recurrent 
subluxation or lateral instability was not demonstrated on 
objective examination, rather tests for ligament instability 
were primarily normal.  We note that the appellant wears a 
brace on his right knee, however it has not been shown that 
the instability in his knee is severe when the knee was 
examined outside of the brace.  Extension and flexion have 
not been shown to be restricted to a degree that would afford 
the appellant a higher evaluation, even when the functional 
limitation imposed by painful motion was considered.  Neither 
does any weakness or excess fatigability in the knee impose a 
functional limitation indicative of a higher evaluation.  
More movement than normal or incoordination has not been 
reported.


Upper back and neck pain.

A 10 percent evaluation is currently in effect for upper back 
and neck pain.  This disability has been evaluated for 
limitation of motion of the cervical spine.  Slight 
limitation of motion in the cervical spine is assigned a 10 
percent evaluation.  Moderate limitation of motion is 
assigned a 20 percent evaluation, and severe limitation of 
motion in the cervical spine is assigned a 40 percent 
evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5290 (2000).  
In the absence of evidence of ankylosis in the cervical spine 
and disability (other than mild osteopenia) associated with 
the thoracic spine, no other Diagnostic Code is applicable.

The preponderance of the evidence is against a higher 
evaluation.  On one occasion in June 1998, cervical spine 
flexion was limited to a slightly greater extent than slight 
due to pain, and all other reported limitations of other 
motions in the neck due to pain were slight.  In April 1999, 
the range of motion in the neck was normal in all directions.  
In January 2000, there was only mild paraspinal tightness, 
and range of motion was slight to moderate.  X-ray 
examination and electrophysiological evaluation have revealed 
no abnormalities.  Therefore, the evidence paints a 
disability picture of a mild neck disability with only 
occasional subjective exacerbations that begin to reach into 
the moderate range of limitation of motion, and so we find 
that the disability warrants only the 10 percent evaluation.  
The preponderance of the evidence is against a finding of a 
higher evaluation.  In reaching this conclusion we have 
considered that the results of range of motion testing took 
into consideration the functional limitations imposed by 
painful motion, so that the functional limitation is not 
greater than the actual range of motion reported.  We note 
that the examiner in January 2000 diagnosed cervical 
myofascial pain syndrome as productive of moderate-moderately 
significant functional impairment, however the objective 
findings reported by that examiner when compared to the 
rating criteria do no support the higher evaluation.  The 
Board is also persuaded by the absence of X-ray evidence of 
any deformity, the absence of pathological reflexes and the 
presence of what was described typically as mild paraspinal 
muscular tightness.  Therefore, the objective evidence does 
not support a finding of moderate or greater disability.


Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2000).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  After considering the criteria and all of the 
evidence, the Board declines to refer these claims.  The 
Board finds that the symptomatology associated with the 
appellant's back, knees and neck disabilities does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards.  The evidence does not suggest frequent 
periods of hospitalization associated with the 
musculoskeletal disabilities, and the combined schedular 
evaluation of 60 percent associated with these disabilities 
contemplates the degree of interference with employment we 
find to be experienced by the appellant.  As noted in the 
introduction, his claim for a total rating based on 
individual unemployability has been referred for RO 
consideration.


ORDER

An increased rating for mechanical back pain is denied.  An 
increased rating for torn medial meniscus, status post 
partial medial meniscectomy, left knee, currently evaluated 
as 20 percent disabling.  An increased rating for torn medial 
meniscus, right knee is denied.  An increased rating for 
upper back and neck pain is denied.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals


 

